Citation Nr: 1022939	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-39 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability, to include posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to a compensable rating for the Veteran's 
service-connected right epididymitis, claimed as groin 
problems.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 
1971, from January 1980 to May 1980, from February 1984 to 
May 1984 and from June 1985 to September 1985. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefit sought on 
appeal.  The Veteran appealed that decision, and the case was 
referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include posttraumatic 
stress disorder and the issue of entitlement to a compensable 
rating for the Veteran's service-connected groin problems are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A February 2004 rating decision denied entitlement to 
service connection for posttraumatic stress disorder.  The 
Veteran did not appeal the rating decision and it is now 
final.

2.  The evidence received since the February 2004 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for posttraumatic stress disorder. 


CONCLUSION OF LAW

1.  The February 2004 rating decision, which denied 
entitlement to service connection for posttraumatic stress 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2009).

2.  The additional evidence presented since the rating 
decision in February 2004 is new and material and the claim 
of entitlement to service connection for posttraumatic stress 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated September 
2007, November 2007 and August 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material 
evidence and in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the RO must satisfy the duty to notify with a 
letter defining new and material evidence, advising the 
Veteran of the reasons for the prior denial of the claim of 
service connection and noting the evidence needed to 
substantiate the underlying claim of service connection.  The 
September 2007 letter to the Veteran satisfied this 
requirement.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

As indicated, the Veteran has presented a claim for 
entitlement to service connection for posttraumatic stress 
disorder.  In an August 1995 rating decision, the RO denied 
entitlement to service for that condition, determining that 
there was insufficient evidence to verify an in-service 
stressor.  The Veteran was notified of that decision and of 
his appellate rights, but did not appeal the decision before 
the one year deadline.  The decision is now final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An additional 
rating decision continuing that denial was issued in May 
1996.  

In March 2002 and December 2003 the Veteran applied to reopen 
his claim of entitlement to service connection for 
posttraumatic stress disorder.  In rating decisions from 
January 2003 and February 2004 the RO denied the claim based 
on a lack of new and material evidence.  The Veteran did not 
appeal either of those decisions before the one year deadline 
and so both are now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Most recently, in August 2007 the Veteran once again applied 
for entitlement to service connection for posttraumatic 
stress disorder.  In a February 2008 rating decision the RO 
continued to deny service connection based on a lack of new 
and material evidence.  The Veteran submitted a Notice of 
Disagreement (NOD) in July 2008.  A Statement of the Case 
(SOC) was issued in December 2008 and the Veteran perfected 
his appeal by submitted a Substantive Appeal (VA Form 9) 
later that month.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to 
the February 2004 rating decision consists of VA treatment 
records, a VA examination report and a transcript from an 
April 2010 hearing before the undersigned Veterans Law Judge.  
This evidence indicates that the Veteran has been diagnosed 
with posttraumatic stress disorder and provides significant 
details regarding the Veteran's claimed stressor events.  The 
Board has determined that this evidence is both new and 
material.  Accordingly, the claim of entitlement to service 
connection for posttraumatic stress disorder is reopened.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder, is 
reopened.  To this extent, the claim is allowed.


REMAND

Having been reopened, the Veteran's claim of entitlement to 
service connection for posttraumatic stress disorder must be 
judged on the merits.  A review of the claims file, however, 
reveals that further action on this issue is necessary prior 
to final appellate review.  

The Veteran contends that service connection is warranted for 
posttraumatic stress disorder.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). In the absence of proof 
of a current disability, there can be no valid claim. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis. See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994). The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996). Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

In February 2008 the RO made a formal finding on the lack of 
information required to corroborate stressors associated with 
a claim for service connection for PTSD.  Since then the 
Veteran testified at a hearing before the undersigned 
Veterans Law Judge in April 2010.  Much of this testimony 
simply addressed having been allegedly involved in combat 
while serving in the 242nd Aviation Company.  However, the 
Veteran also stated that while in Vietnam he observed two of 
his friends killed in a helicopter crash.  He provided their 
names, indicated that they were in his same company and 
stated that one had been his roommate.  The Board finds that 
the information provided by the Veteran with respect to the 
claimed stressor events is sufficient to submit to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification.  

The Veteran has also claimed entitlement to a compensable 
rating for his service-connect right epididymitis, claimed as 
groin problems.  The Veteran essentially contends that the 
current evaluation assigned for this condition does not 
accurately reflect its severity.  The Board notes that the 
Veteran's most recent VA examination was conducted in 
September 2007.  During the Veteran's April 2010 hearing 
before the undersigned Veterans Law Judge he indicated that 
he was experiencing symptoms associated with his groin 
condition that are worse than those indicated in the 
September 2007 VA examination, conducted nearly three years 
ago.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability 
is worse than when previously rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the 
Veteran has indicated that his groin condition results in 
significant limitations not indicated by the Veteran's 
earlier examination, the Board finds that a new examination 
is necessary to reach a decision on the Veteran's claim. 

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his groin disorder since 
September 2007.  If the Veteran indicates 
that he has received any treatment or 
evaluations, the RO/AMC should obtain and 
associate those records with the claims 
file.

2.  The Veteran should be afforded an 
appropriate examination to determine the 
severity of his groin condition.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's condition in detail.  Notation 
should also be made as to the degree of 
functional impairment attributable to the 
Veteran's groin disability.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
principles involved would be of 
consideration assistance to the Board.

3.  The RO/AMC attempt to verify the 
Veteran's claimed stressor(s) by asking to 
the JSRRC to conduct a search and provide 
any available information that might 
corroborate the Veteran's statements.  The 
RO/AMC should provide the JSRRC with a 
detailed description of the alleged 
stressor(s) identified by the Veteran as 
well as copies of any available service 
records, to include form DD-214, showing 
service dates, duties and units of 
assignment.  Thereafter, a specific 
determination as to whether the Veteran's 
claimed stress is sufficiently 
corroborated must be made. 

4.  If one of more of the Veteran's 
claimed stressors is determined to have 
been sufficiently corroborated, the RO/AMC 
should schedule the Veteran for a VA 
psychiatric examination by an appropriate 
examiner.  The stressor(s) which has 
(have) been determined to be corroborated 
by the evidence of record should be 
clearly identified for the examiner.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The examiner should identify any 
psychiatric disorder which has been 
demonstrated by the Veteran since filing 
his service connection claim in August 
2007.  The examiner should explain how the 
diagnostic criteria under the DSM-IV 
supports the diagnosis or diagnoses.  
    
a.  The examiner must then stated 
whether it is at least as likely as not 
(i.e., 50 percent probability or 
greater) that any identified current 
psychiatric disorder (other than PTSD) 
is related to active military service, 
to include any symptomatology shown 
therein.  

b.  The examiner must also state 
whether it is at least as likely as not 
(i.e., 50 percent probability or great) 
that any identified current 
posttraumatic stress disorder is 
related to the Veteran's verified 
stressor(s).  

5.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


